Exhibit 99.1 Citigroup Inc. HKD 407,400,000 5.70% Fixed Rate Notes due August 2017 under the Programme for the issuance of Euro Medium-Term Notes, Series B The securities described herein have not been and will not be registered under the U.S. Securities Act of 1933 and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. 1. Issuer: Citigroup Inc. 2. Specified Currency: Hong Kong Dollars ("HKD") 3. Aggregate Nominal Amount of the Series: HKD 407,400,000 4. Issue Price: Tranche 1:100.00% of the Aggregate Nominal Amount Tranche 2:101.305% of the Aggregate Nominal Amount plus accrued interest from August 17, 2007 5. Specified Denominations: HKD 500,000 per Note and increments of HKD 100,000 in excess thereof. 6. Issue Date: Tranche 1:August 17, 2007 Tranche 2:September 5, 2007 7. Maturity Date: August 17, 2017 8. Interest Basis: The Notes will bear interest in arrears at a fixed rate of interest as described below. 9. Redemption/Payment Basis: Redemption at par PROVISIONS RELATING TO INTEREST PAYABLE 10. Fixed Rate Note Provisions: Applicable (i)Rate of Interest: 5.70%. per annum payable annually in arrears (ii)Interest Payment Dates: August 17 in each year from and including August 17, 2008 to and including August 17, 2017.Modified Following Business Day convention. (iii)Day Count Fraction: Actual/365 (Fixed)(adjusted) PROVISIONS RELATING TO REDEMPTION 11. Final Redemption Amount of each Note: Par 12. Early Redemption Amount of each Note: Par, payable for taxation reasons or on event of default GENERAL PROVISIONS APPLICABLE TO THE NOTES 13. Form of Notes: Bearer Notes 14. Additional Financial Centers relating to Payment Dates: London, New York City and Hong Kong 15. Consolidation provisions: Applicable DISTRIBUTION 16. TEFRA: The D Rules are applicable OPERATIONAL INFORMATION ISIN Code: XS0316522787 Common Code: 031652278
